Dear Mr. Pitre:
You advise this office that the possibility exists that you will concurrently hold the following three positions, namely, (1) the full time appointive office of deputy clerk, (2) part time appointive office as member of the parish zoning appeals board; and (3) elected office as alderman for the City of Westwego. You inquire as to the legality of holding all three positions simultaneously.
For the following reasons, it is the opinion of this office that the holding of at least two of the above combination of positions is prohibited. The office of alderman is a local elective office as defined by LSA-R.S. 42:63(1). The position of deputy clerk is a local appointive office under LSA R.S. 42:62(2) because it is an office which is specifically established by the constitution of this state and which is filled by appointment by an elected public official. The office of deputy clerk is provided for in LSA-Const. Article V Section 28, (1974) and the elected clerk of court makes the appointment. As noted above, the office is also a full time job. See LSA-R.S. 42:62(4).
The prohibition is found at LSA-R.S. 42:63D which states in pertinent part as follows:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof. (Emphasis added).
Should you be elected to the position of alderman, you would hold an elective office in a political subdivision and as deputy clerk also hold a full time appointive office in a political subdivision, a combination which is prohibited by LSA-R.S.42:63D.
This determination makes it incumbent upon you to decide whether you prefer to retain either the full time appointive office of deputy clerk or the elective office of alderman, should you be elected. In either case, the law allows you to simultaneously hold the part time appointive office of member of the parish zoning appeals board.
Very truly yours,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams